Opinion by
Cline, J.
It was stipulated that the facts and circumstances surrounding the making of the entries herein are similar in all material respects to the facts and circumstances surrounding the making of the entries in Abstract 51892. On the record herein, the court found that the petitioner, in making the entry in these cases, acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The- petitions were therefore granted.